                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                                       8:19CR28

       vs.
                                                                        ORDER
SIDNEY BRITT and JOSHUA BRITT

                      Defendant.


       This matter is before the court on Defendant Joshua Britt’s unopposed Motion to
Continue Trial [67]. The parties are seeking additional time to prepare for trial. Accordingly,

        IT IS ORDERED that the Defendant Joshua Britt’s unopposed Motion to Continue Trial
[67] is granted as follows:

       1. The jury trial, as to both defendants, now set for June 11, 2019, is continued to
          August 13, 2019.

         2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of justice
will be served by granting this continuance and outweigh the interests of the public and the
defendant in a speedy trial. Any additional time arising as a result of the granting of this motion,
that is, the time between today’s date and August 13, 2019 shall be deemed excludable time in
any computation of time under the requirement of the Speedy Trial Act. Failure to grant a
continuance would deny counsel the reasonable time necessary for effective preparation, taking
into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).

       Dated this 6th day of May 2019.

                                              BY THE COURT:

                                              s/ Michael D. Nelson
                                              United States Magistrate Judge
